Siebecker, J.
It is provided by sec. 2197a, Stats.:
“Whenever there shall be any default in the conditions of any lease of lands or a breach of the covenants thereof and such lease shall provide for a term exceeding fifty years and 'require the lessee to erect or construct improvements or buildings upon the land demised at his own costs and exceeding in value the sum of five thousand dollars, and such improvements shall have been made, and the lessor desires to determine the lease” and recover possession of the property free from lessee’s liens and claims upon conditions broken or breach of covenant, he may enforce his right in equity “and proceed in all respects as if the action was brought under the statute to- foreclose a mortgage upon real estate, except that no- sale of the premises shall be ordered.”
The question presented is: Did the court err in holding that the lease involved here is not one of the class included within the terms of the foregoing statute ? One of the con*599ditions of-a lease, to bring it within this statute, is that it shall “require the lessee to erect or construct improvements or buildings upon the land demised at his own cost” in excess of $5,000 in value. The terms of the lease in question on this subject provide: “Permission is hereby given the lessee to remodel any and all of said demised premises to conform to the purposes for which the same are demised.” This is the only stipulation in the lease pertaining to the right granted the lessee to make changes in the building to adapt it to the uses specified in the lease. There is no provision in the lease requiring the lessee to make these changes, nor do the conditions respecting remodeling of the building by lessee in any way indicate the cost thereof. Manifestly under the terms of the lease the nature, kind, extent, and cost of remodeling the interior of the premises demised for the installation and conduct of lessee’s business were wholly within his discretion. Under the covenants lessor could not require of lessee to construct improvements on the premises, nor do the terms of the lease prescribe that an amount in excess of $5,000 was to be expended in the contemplated remodeling. It is manifest that the intent of the parties, as shown by the terms of the lease, was to leave this matter to the discretion of the lessee. The contention that lessor understood and knew that the contemplated remodeling of the interior of the building would necessarily cost in excess of $5,000 and therefore the language employed in the lease should be construed as embodying an agreement that it would cost that amount and thus come within the calls of the statute, is not sustained. This would be doing violence to the express terms of the lease and be contrary to the manifest intent of the parties. The provisions of the lease that lessee agrees, upon request of the lessor, at the expiration’ of the term “to- remove the partitions, doors, walls, plumbing, and movable equipment promptly, and to place the said premises in the shape in which the premises were at the signing of this lease,” and to do likewise in case of a *600termination of the lease for breach of conditions, indicate very clearly that the parties understood that the remodeling was not regarded by them as an improvement of the premises within the meaning of the provisions of sec. 2197a, Stats. The trial court properly held that the judgment of the civil court must be affirmed, upon the ground that the lease is not controlled by the provisions of this section, and that plaintiff is entitled to- judgment fo:r removal of defendants from the 'premises for breach of the conditions of the lease and to have restitution thereof.
By the Court. — The judgment appealed from is affirmed.